Exhibit 10.1

 

[Insert Grant Date]

 

[Insert Name and Address]

 

Dear [First Name]:

 

I am pleased to inform you that AmSouth Bancorporation has granted you a
non-qualified stock Option to purchase              shares of its Common Stock
at the option price of $             per share, under the Amended and Restated
Stock Option Plan for Outside Directors. This was the Fair Market Value of the
Common Stock on                     , the grant date for this Option grant.

 

This letter sets out some of the specific terms of your Option, and you should
retain it for future reference. References to defined terms in the Plan document
are capitalized and are in bold print. A copy of the prospectus for the Plan and
the Plan document itself is enclosed. The prospectus contains, among other
things, an explanation of certain federal income tax consequences and is current
as of the date of the prospectus. However, since tax laws often change, you
should consult your tax advisor for current information at any give time.

 

Your Option is a non-qualified stock option as contrasted with an incentive
stock option with which you may be familiar. The differences between the two
types of options is in the taxability of the various actions associated with the
options. Exercise of a non-qualified option is a taxable event. Please see the
prospectus for more information.

 

The grant date of your Option is                     , and the last day on which
you can exercise your Option is                     . The period of time from
                     to                      is known as the “Option Period”.
Your Option will vest in              installments, beginning on
                    , as follows:

 

             #of Option      Shares That Become

Beginning On

   Available for Exercise

 

 

 

 

In summary, you cannot exercise any portion of your Option prior to
                     or after                     . However, any unvested
portion of your Option will become immediately exercisable in full upon (i) your
death, (ii) your directorship with AmSouth ceasing because of disability (as
defined in the retirement policy of the Board of Directors) or (iii) your
retirement from the Board.



--------------------------------------------------------------------------------

You may exercise your Option, in whole or part, by submitting a completed stock
option exercise form (enclosed) to the AmSouth Human Resources Division at the
address shown on the exercise form. You may pay the option price due at exercise
(i) in cash or by check, (ii) by tendering previously owned shares of AmSouth
Bancorporation common stock having an aggregate Fair Market Value at time of
exercise equal to the total option price, or (iii) by a combination of (i) and
(ii). You also may make cashless exercises (a simultaneous exercise and sale).
However, your ability to make cashless exercises may be affected by the federal
securities laws. For example, because a cashless exercise involves a sale of
AmSouth securities on your behalf, such a transaction would not be permissible
if at the time of the transaction you were in possession of undisclosed,
material information concerning AmSouth. Please consult with the Law Department
if you have any questions concerning your ability under the securities laws to
make a cashless exercise at any time.

 

This letter is the Stock Option Agreement required by the Plan. In addition to
the matters covered by this memorandum, you should pay close attention to the
Plan, since it sets forth other provisions applicable to your Option.

 

If you have any questions, please call                          at
                        . I would appreciate your signing duplicate copy of this
letter and returning it in the enclosed pre-addressed, postage paid envelope.

 

Thank you for your service to AmSouth!

 

Sincerely,

 

C. Dowd Ritter

--------------------------------------------------------------------------------

Chairman, President and Chief Executive Officer

 

CDR:dw

 

Enclosures

 

Received and accepted the            day
of                                                     ,                    

 

Signature  

 

--------------------------------------------------------------------------------

    «NAME»